VAN GRAAFEILAND,
Circuit Judge, dissenting:
The United States Senate is presently debating the wisdom of a proposed Panama Canal treaty, by which Panama will be giv*920en control of the Canal but certain rights will be reserved to the United States. One of the main concerns of those opposing ratification of the treaty is whether they can rely upon the interpretation of its provisions given them by the executive branch of our government. Opinions such as the one this Court now hands down demonstrate that their concern may not be ill-founded.
In 1934, when Secretary of State Cordell Hull sent the Warsaw Convention to President Roosevelt for transmission to the Senate, he wrote that the effect of Article 17 was to “create a presumption of liability.” We may assume, I believe, that the Senate relied upon the Secretary of State’s assurances. Without question, the courts have done so. See Noel v. Linea Aeropostal Venezolana, 247 F.2d 677 (2d Cir.), cert. denied, 355 U.S. 907, 78 S.Ct. 334, 2 L.Ed.2d 262 (1957); Komlos v. Compagnie Nationale Air France, 111 F.Supp. 393 (S.D.N.Y.1952), rev’d on other grounds, 209 F.2d 436 (2d Cir. 1953), cert. denied, 348 U.S. 820, 75 S.Ct. 81, 99 L.Ed. 646 (1954); Ross v. Pan American Airways, Inc., 299 N.Y. 88, 97-98 (1949). In Noel we said:
Secretary of State Hull’s letter to President Roosevelt, dated March 31, 1934, indicated that the effect of Article 17 on which plaintiffs rely for their argument was only to create a presumption of liability, leaving it for local law to grant the right of action. As one authority has stated, the purpose of the Convention was only “to effect a uniformity of procedure and remedies.” Orr, The Warsaw Convention, 31 Va.L.Rev. 423 (1945); see also Comment, Air Passenger Deaths, 41 Corn.L.Q. 243, 255-60 (1956); Fixel, The Law of Aviation, § 23 (1948).
247 F.2d at 679 (footnote omitted).
Completely reversing our field, we now hold that Article 17 creates a cause of action for wrongful death. As justification for this turnabout, the majority relies in part upon the “paucity of analysis that accompanied the creation of the rule.” I am at a disadvantage in challenging this statement, because Judge Lumbard, the writer of the majority opinion, also wrote Noel. However, I am satisfied that Judge Lumbard gave Noel the same careful and thoughtful consideration he gives to every case, and which he has given to this one. Moreover, I am convinced that the numerous courts who have adopted the reasoning of Noel, see, e. g., Maugnie v. Compagnie Nationale Air France, 549 F.2d 1256, 1258 (9th Cir.), cert. denied, 431 U.S. 934, 97 S.Ct. 2939, 53 L.Ed.2d 1072 (1977), did not do so without their own thoughtful analysis of its merit. In short, I am constrained to conclude, as Judge Moore did when dissenting in Lisi v. Alitalia — Linee Aeree Italiane, S.p.A., 370 F.2d 508, 515 (2d Cir. 1966), aff'd by an equally divided court, 390 U.S. 455, 88 S.Ct. 281, 19 L.Ed.2d 276 (1968), that the majority no longer approves of the terms of the Convention and therefore by judicial fiat has decided to rewrite it. In the process, the majority draws within the ever-widening ambit of federal jurisdiction an entirely new class of cases which Congress probably never intended should be there.
A court should proceed cautiously when asked to overturn a well-settled doctrine of law. This is especially true in this case because a sensitive question concerning the scope of federal jurisdiction is involved. But even more importantly, circumspection is required here because amendments to the Warsaw Convention that may end this entire controversy are currently pending.
We have pointed out recently that “[t]he Warsaw Convention is not a treaty that has mouldered on the books. On the contrary it has had agonizing reappraisal by the Executive and Legislative branches . . . .” Reed v. Wiser, 555 F.2d 1079,1093 (2d Cir.), cert. denied, 434 U.S. 922, 98 S.Ct. 399, 54 L.Ed.2d 279 (1977). One result of this reappraisal has been the Guatemala City Protocol to amend the Warsaw Convention.1 The United States has signed the Protocol, and ratification is now pending before the Sen*921ate. Hearings have been held as recently as July, 1977.2 The Protocol makes extensive revisions in the Convention’s provisions concerning liability. See R. Boyle, The Guatemala Protocol to the Warsaw Convention, 6 Cal.W.Int’l L.J. 41 (1975). In particular, the Protocol amends Article 17 to impose absolute liability on the carrier. Some commentators have expressed the view that the amendments to Article 17, if ratified, will legislatively overrule the Noel decision. R. Boyle, supra, 6 Cal.W.Int’l L.J. at 74; Note, The Guatemala City Protocol, 5 N.Y. J.Int’l L. 313, 324-27 (1972). But whether or not the amendments will have that result is unimportant; the mere fact that they are pending is a clear indication that this matter is one which should be left to the coordinate branches of our Government, at least in the absence of some compelling reason. No such reason is presented by this case. Plaintiff can bring his action in a number of other forums. Our continued adherence to Noel causes no injustice. Under these circumstances, I would decline to reconsider the question of whether Article 17 creates a cause of action.
Even if I were persuaded that a re-examination of Noel was appropriate at this time, I should not be convinced that it was incorrectly decided. Article 17 states that “[t]he carrier shall be liable for damage sustained in the event of the death or wounding of a passenger . . . ” and the plain language of this article is the majority’s strongest argument that the Convention created a right to sue. However, a close analysis of this section reveals that its meaning is not as clear as might appear on its face.
At the time the Convention was drafted it was generally accepted in this country that a cause of action for wrongful death could not be maintained in the absence of a specific statute authorizing such suit. See, e. g., Aetna Life Insurance Co. v. Moses, 287 U.S. 530, 539, 53 S.Ct. 231, 77 L.Ed. 477 (1933); Salsedo v. Palmer, 278 F. 92 (2d Cir. 1921). All American states have such statutes, but the statutes differ widely with respect to “the persons for whose benefit a death action may be maintained, and the measure, elements and distribution of damages recoverable.” 1 S. Speiser, Recovery for Wrongful Death § 1.9 at 29 (2d ed. 1975) (footnotes omitted). Although the statutes take different approaches, they are alike in the fact that they all expressly deal with these crucial questions.3 Article 17 of the Convention, on the other hand, does not specify who are the beneficiaries of the action, nor what types of damages may be recovered. Indeed, the Convention provides that an action for a passenger’s death is brought “without prejudice to the questions as to who are the persons who have the right to bring suit and what are their respective rights.” Article 24(2). Thus, Article 17 at best goes only half way towards creating a cause of action for wrongful death. See Zousmer v. Canadian Pacific Air Lines, Ltd., 307 F.Supp. 892, 901 (S.D.N. Y.1969).4 I am not persuaded that this legislatively created “liability”, which designates neither the beneficiaries of the right of recovery nor the measure of their damages, creates a cause of action. The phrase “the carrier shall be liable” had a different purpose, as becomes apparent when Article 17 is examined in the context of the entire Convention.
*922The purpose of Warsaw was “to effect a uniformity of procedure and remedies.” Noel, 247 F.2d at 679 (quoting Orr, The Warsaw Convention, 31 Va.L.Rev. 423 (1945)). To accomplish this goal, the drafters could have created a single cause of action to be asserted wherever suit was brought for wrongful death in international air travel. Alternatively, the drafters could have created a set of conditions and limitations uniformly applicable to all the various causes of action created by local law of the countries around the world. The drafters’ choice of the latter alternative is evidenced by Article 24, which provides that any action “however founded” may only be brought “subject to” the “conditions and limits set out in [the] convention.” Husserl v. Swiss Air Transport Co., 388 F.Supp. 1238, 1251-52 (S.D.N.Y.1975). Thus, no matter whether the action is founded in tort or contract, whether in domestic or foreign law, the limitations and conditions of the Convention will apply. See Reed v. Wiser, 555 F.2d at 1092.5
Within this structure, Article 17 plays an important role. The basic trade-off under Warsaw was that the carrier was given a limitation on liability while the claimant gained a simplified recovery procedure. Hearings on Ex. B, note 2 supra, at 11 (statement of L. Kamm). See also Pierre v. Eastern Airlines, 152 F.Supp. 486 (D.N.J. 1957). The claimant’s task was simplified by shifting the burden of proof to the defendant. The manner in which the drafters shifted the burden is important. By stating that “the carrier shall be liable” in Article 17, the drafters created a presumption of liability which could then be rebutted under Article 20(1) by the carrier’s proof that it was free from negligence. A. Lowenfeld & A. Mendelsohn, The United States and the Warsaw Convention, 80 Harv.L.Rev. 497, 519-22 (1967). The new burden of proof, like the limitation on liability, is applicable to any action “however founded.” Viewed in this light, I think it entirely reasonable to conclude, as we did in Noel, that the phrase “the carrier shall be liable” does not itself create a right to sue, but merely conditions the cause of action generated by the underlying substantive law.
The majority finds a right of action in the language of Article 17 mainly because it believes that “the desirability of uniformity in international air law can best be recognized” in this way. Even were I to agree with this approach, I should not be sure that the majority opinion promotes uniformity. There is no reason to believe that the new right of action is exclusive.6 State and federal rights of action will co-exist and may be pleaded in the same case. Moreover, federal courts will be required to supply the elements missing in the Convention’s “cause of action”. Unless the federal courts develop a body of federal common law, they must look to other sources of law for these elements. They must look to local law to determine whether a plaintiff was guilty of contributory negligence, Article 21, whether his damage was caused by the carrier’s wilful misconduct, Article 25, whether he has a right of recovery for wrongful death, and the measure of his damages, Article 24(2). There can be no uniformity here.
I fear that when my brothers discuss uniformity, they are really talking about *923federal jurisdiction. State courts handle Warsaw Convention matters as wisely and fairly as do federal courts and with greater knowledge of the state law that must be applied. I see no reason to upset a longstanding rule of law simply to give the plaintiff access to the federal courts.7
For the foregoing reasons, I respectfully dissent.

. Protocol to Amend the Convention for the Unification of Certain Rules Relating to International Carriage by Air Signed at Warsaw on 12 October 1929 as amended by the Protocol Done at the Hague on 28 September 1955, done at Guatemala City March 8, 1971.


. Two related Protocols Done at Montreal on September 25, 1975: Hearings on Ex. B, Before the Senate Comm, on Foreign Relations, 95th Cong., 1st Sess. (July 26, 1977).


. The different wrongful death statutes in effect in the United States are collected in 2 S. Speiser, supra, appendix A, at 644-787. The statutes of the other countries in the world are found in id., appendix B, at 789-859. The briefest survey of these statutes shows that virtually every one, whether domestic or foreign, specifies who are the beneficiaries of the wrongful death action and what type of damages may be recovered.


. In Rauch v. United Instruments, Inc., 548 F.2d 452, 457 (3d Cir. 1976), an action brought under the Federal Aviation Act, the Court said “For an essential element of such a cause of action, express or implied, is injury resulting from such a statutory violation which has been inflicted upon the plaintiff in his capacity as a member of the protected class and which has caused him measurable damage.”


. In Reed, after a comprehensive review of the Convention, we held that the term “carrier" as used therein included the carrier’s employees, so that the Convention’s limitation of liability provisions applied in an action brought against a pilot. We did not hold, however, that the Convention created a cause of action against the pilot. Instead, we pointed out that in some countries pilots may be held liable for damages under the common law doctrine of res ipsa loquitur and in other countries under the civil law doctrine of absolute liability. We carried out the intent of the Convention by limiting their liability without regard to the theory upon which it was based.


. Although the majority does not expressly address the question, there is good reason to believe that the right is not exclusive. Certainly an exclusive right would be inconsistent with the “however founded” language in Article 24. Furthermore, Calkins, in the article upon which the majority relies, viewed the right as non-exclusive. J. Calkins, The Cause of Action Under the Warsaw Convention (parts I & II), 26 J.Air.L. & Com. 217 & 323, 327 (1959).


. One reason given by Calkins for overruling Noel is no longer persuasive. One of his main concerns was that redress be available whenever an American was killed or injured in international air travel, and recognition of a created right of action would have ensured this. At the time Calkins wrote, it was possible that an American court, applying the traditional place-of-the-wrong conflicts rules, might be forced to apply the law of a country which did not have a right to action for wrongful death. However, dramatic changes in the conflict of laws rules in this country make such a result unlikely. See Lowenfeld & Mendelsohn, supra, 80 Harv. L.Rev. at 526-32. Indeed, the majority does not even mention this possibility when mar-shalling the arguments in favor of a “Conventional” cause of action.